Exhibit 10.1
 
DIRECTOR AGREEMENT
 
This DIRECTOR AGREEMENT (the “Agreement”) is made as of June 10, 2012 (the
“Effective Date”), between China Yida Holding, Co. (the “Company”) and Michael
Marks (the “Independent Director”).
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Service
 
The Board of Directors of Company shall engage the Independent Director to
provide services as independent director of the Company and chairman of the
audit committee of Board of Directors of the Company, and the Independent
Director accepts engagement with the Company, commencing on the date hereof and
ending on the first (1st) anniversary of Effective Date (the “Service Period”).
The Service Period may be renewable upon the mutual agreement between the
Company and Independent Director.


2.           Position
 
During the Service Period, the Independent Director shall serve as the
independent director of the Company and chairman of audit committee of Board of
Directors of the Company to perform duties customarily related to this function
as may be determined and assigned by the Board of Directors of the Company and
as may be required by the Company’s constituent instruments, including its
certificate or articles of incorporation, bylaws and its corporate governance
and board committee charters, each as amended or modified from time to time, and
by applicable law. The Independent Director shall devote as much time as is
necessary to perform completely the duties as independent director of the
Company. The Independent Director will perform such duties described herein in
accordance with applicable company policies and applicable laws.


3.           Cash Compensation
 
For all the services to be rendered by Independent Director during the Service
Period hereunder, Independent Director’s annual base compensation shall be RMB
300,000 (the “Base Compensation”). The Base Compensation shall be payable on a
quarterly basis within the first ten (10) days of each calendar quarter from the
date hereof.


4.           Expense
 
In addition to the compensation provided Section 3 hereof, the Company will
reimburse Independent Director, based on pre-approved budget to be determined by
the Company in its sole discretion, for pre-approved reasonable business related
expenses incurred in the meeting and other activities which is in good faith in
the performance of Independent Director’s duties for the Company and approved by
the Company in advance. The Company shall pay for or reimburse Independent
Director for all expenses and costs incurred in travel to and from meetings or
other activities; travel by flight shall be Economic Class via most direct
routing; if travel by flight is in Business Class or First Class, the travel
expenses or costs in excess of the Economic Class via most direct routing shall
be born by Independent Director. Such payments shall be made by the Company upon
submission by the Director of a signed statement itemizing the expenses
incurred.
 
 
 

--------------------------------------------------------------------------------

 

5.           Termination
 
The Independent Director’s engagement with the Company shall be terminated prior
to the expiration of the Service Period upon the occurrence of any one or more
of the following events:
 
(a)           Immediately, upon the Independent Director’s death.
 
(b)           At the election of the Company, upon thirty (30) days’ prior
written notice to the Independent Director, during the continuance of the
Independent Director’s Disability (defined as permanent or long-term incapacity
to perform the essential functions of the Independent Director’s job, with or
without reasonable accommodation, as determined by the Board in its good faith
judgment).
 
(c)           At the election of the Company, upon thirty (30) days’ prior
written notice to the Independent Director, with or without Cause. “Cause” shall
mean: (i) the repeated failure by the Independent Director to perform such
duties as are reasonably requested by the Board as documented in writing to the
Independent Director, (ii) the repeated failure by the Independent Director to
observe any material Company policy generally applicable to Independent
Directors of the Company, (iii) gross negligence, willful misconduct or breach
of fiduciary duty by the Independent Director in the performance of his duties,
(iv) the commission by the Independent Director of any act of fraud or
embezzlement with respect to the Company or any felony, or (v) the material
breach by the Independent Director of this Agreement or of any other agreement
with the Company.
 
(d)           At the election of the Independent Director, upon thirty (30)
days’ prior written notice to the Company, with or without Good Reason. “Good
Reason” shall mean (i) a forced relocation of more than one hundred (100) miles
in the principal place for the Independent Director’s performance of duties
under this Agreement, (ii) the Company’s material breach of this Agreement,
(iii) a material reduction in the Independent Director’s title, duties,
responsibilities or authority, (iv) a reduction in the Independent Director’s
then current Base Compensation, or (v) conduct by the Company that could
reasonably be executed to expose you to material personal liability or other
material adverse legal consequences.
 
In each case, the “Termination Date” shall be the date as of which the
Independent Director’s engagement terminates.


6.           Nondisclosure and Nonuse of Confidential Information
 
(a)   The Independent Director will not disclose or use at any time, during the
Service Period and for a period of twelve (12) months thereafter, any
Confidential Information (as defined below) of which the Independent Director is
or becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
the Independent Director’s performance of duties assigned to the Independent
Director by the Company. The Independent Director will take all appropriate
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft.  The Independent Director shall
deliver to the Company at the termination of the Service Period or at any time
the Company any request all memoranda, notes, plans records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information, work product or the business of the Company which
he may then possess or have under his control.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including
but not limited to (i) information, observations and data obtained by the
Independent Director while employed by the Company concerning the business or
affairs of the Company, (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications ,and program
listing, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential information will not include any information that
has been published in a form generally available to the public prior to the date
the Independent Director proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.


7.           Indemnification
 
The Company shall indemnify and hold the Independent Director harmless to the
full extent permitted by applicable laws. In addition, the Company may, for its
own benefits, in its sole discretion, maintain   life and disability insurance
policies covering the Independent Director.


8.           Effectiveness and Variation
 
This Agreement becomes effective after execution. No variation of this Agreement
shall be effective unless in writing and signed by or on behalf of each of the
Parties.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
following date.




CHINA YIDA HOLDING, CO.
 
 
 
INDEPENDENT DIRECTOR
 
By:
/s/ Minhua Chen
 
By:
/s/ Michael Marks
Name:
Minhua Chen
 
Name:
Michael Marks
Title:
President and Chief Executive Officer
 
     
Date:
09/12/2012
 
Date:
09/12/2012
         


